On Petition for Rehearing.
[103 Pac. 53]
Mr. Justice Slater
delivered the opinion of the court.
13. In a motion for a rehearing defendant has called our attention to the fact that in passing upon the first assignment of error we erroneously stated that plaintiff’s evidence, to which objection was made, was given in rebuttal, whereas it was upon his redirect examination. The series of letters and telegrams referred to in the opinion were offered in evidence by the defendant during plaintiff’s cross-examination. The correction as to the facts will not require a different application of the principles of the law of evidence discussed. It is now contended that the defendant, upon plaintiff’s cross-examination, offered in evidence the letters and telegrams of the plaintiff for the purpose of showing that the terms of the contract were as alleged by the defendant, whereas we have said they were introduced, “not to prove the terms of the contract alleged by him in his answer, but as containing declarations made 'by the plaintiff against his interest,” etc., and upon the correctness of this, counsel for defendant have taken issue, and if they are correct, a different application of the rules of evidence must follow. In proof of their contention our attention is directed to the statement of defendant’s senior counsel, made when he was asked for what purpose he was offering this testimony, to wit, “I am offering all the correspondence for the purpose of showing that Mahon knew that Ran*345kin had to turn the lands, and that he wasn’t to get his money until the lands were turned,” and, “It is also inconsistent with his present testimony.” We think this does not tend to establish the contention made. It is alleged, both in the complaint and in the answer, that the contract upon which the action is based was made about November 1, 1906, and it is admitted by both parties in their briefs that the terms thereof were not reduced to writing, but rested in parol. How, then, could it be said that letters and telegrams passing between the parties some two and one half months thereafter contained the terms of the contract; that is, constituted the respective parts of the contract? There may have been, and probably was, some reference therein as to what the plaintiff understood was a part of the terms of the contract, and they may have tended to show that “Mahon knew that Rankin had to turn the lands, and that he wasn’t to get his money until the lands were turned,” but that would not constitute the primary evidence of the contract, which rested in parol. In other words, they are not the offer and acceptance of the respective parties, but admissions of what has been previously concluded between them. We have re-examined the question passed upon as to the admissibility of plaintiff’s testimony from the standpoint of the authorities cited in the motion, but we can see no reason for departing from what we have already held. The case of Nutter v. O’Donnell, 6 Colo. 253, is cited. It is there held that an admission made at one time cannot be rebutted by a declaration at another. Harding v. Clark, 15 Ill. 30, is to the effect that self-serving declarations made by a defendant after the service of a writ of attachment will not be received to controvert declarations against interest made before, and Blight v. Ashley, Fed. Cas. No. 1,541, is to the same effect. But that is not the character of the testimony offered here. It is substantive in character, tending to show a different arrangement between *346the parties to which the letters and telegrams are claimed to have reference.
It is claimed that we failed to consider and pass upon questions of law raised by defendant’s exceptions to the instructions referring to the third separate defense, and set forth in the thirteenth assignment of error in the reply brief. The principles of law involved in the second, third, and fourth objections to the instruction are the same that were made to other instructions, and were considered and passed upon adversely to defendant’s contention. The correctness of the ruling has not been assailed, and we are satisfied that the instruction states the law correctly. The first objection is that the instruction gives undue weight and prominence to the evidence and theory of respondent. The instruction is intended to present plaintiff’s theory of the case as to ratification by defendant of the alleged agreements by plaintiff to receive compensation from Hendricks, Snodgrass, and other landowners in violation of his duty to defendant. The substance of it is that, if the jury finds that plaintiff made such agreement, but afterwards with full knowledge of all the material facts, defendant accepted the benefits, he ratified the same, and it would not avail him as a defense. We find, however, that later on the court gave the substance of the same instruction from the defendant’s theory of the case, without the element of ratification, and to the effect that if they found defendant’s allegations as to plaintiff receiving compensation from both parties to be true, then plaintiff could not recover. The instructions fairly presented the theory of each party, and we think that there is no just ground for the objection. It is -also urged in the motion that there is no evidence showing such ratification. It is sufficient to say that we have carefully re-examined the portions of the evidence to which our attention has been directed, and we are satisfied that there was evidence upon which to base the instruction, and it was proper to give it. Motion denied. Affirmed: Rehearing Denied.